Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 67, 83, and 85 directed to inventions non-elected without traverse.  Accordingly, claims 67, 83, and 85 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has newly required introducing the byproduct stream into a vaporizer unit which is separate from the reactor unit in each of the independent claims. The closest prior art, Schipper, US 2011/0264267, does not teach or suggest this limitation. Schipper in [0039] teaches an evaporator (vaporizer unit) which is separate from the reaction unit. However, in Schipper only the fresh feedstock is fed to the vaporizer unit. Schipper teaches the necessity of introducing the byproduct stream directly into the reactor in order to cool the reactor. See [0028] of Schipper. Thus, it would not have been obvious to one of ordinary skill in the art to modify Schipper by introducing the product into the vaporizer unit as required by the independent claims since this would destroy the usefulness of the byproduct stream as a coolant. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736